Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/08/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
	Authorization for this examiner’s amendment was given in an interview with Matthew D Epstein & Casare A Sclafani on 08/23/2021.
	Claims 1, 4, 7, 10 and 13-15 have been amended as follows:
1. 	A suspension support bracket, comprising a bracket body including a suspension attachment portion configured such that a shock absorber of a suspension device of a vehicle is attached to the suspension attachment portion, wherein:
	the suspension attachment portion is substantially flat;
layer; and
	thickness dimensions of a region of the suspension attachment portion of the bracket body and a periphery of the suspension attachment portion are larger than a thickness dimension of another region adjacent to the region of the suspension attachment portion of the bracket body and the periphery of the suspension attachment portion.



4. 	A suspension support bracket, comprising a bracket body configured to support a suspension device of a vehicle, wherein:
	the bracket body includes a side rail joining portion to be joined to a side rail extending along a fore-and-aft direction of a vehicle body;
	the bracket body is constructed of a single layer having an inner surface and an opposite outer surface; and
	thickness dimensions of a region of the side rail joining portion of the bracket body and a periphery of the side rail joining portion are larger than a thickness dimension of another region adjacent to the region of the side rail joining portion of the bracket body and the periphery of the side rail joining portion, the thickness dimensions are defined by a distance between the inner surface of the single layer and the opposite outer surface of the single layer.



7. 	A suspension support bracket, comprising a bracket body including an upper arm support portion configured to support an upper arm of a suspension device of a vehicle, wherein:
	the bracket body is constructed of a single layer having an inner surface and an opposite outer surface; and
	thickness dimensions of a region of the upper arm support portion of the bracket body and a periphery of the upper arm support portion are larger than a thickness dimension of another region adjacent to the region of the upper arm support portion of the bracket body and the periphery of the upper arm support portion, the thickness dimensions are defined by a distance between the inner surface of the single layer and the opposite outer surface of the single layer.


10. 	A suspension support bracket, comprising a bracket body including a suspension attachment portion configured such that a shock absorber of a suspension device of a vehicle is attached to the suspension attachment portion, and an upper arm support portion configured to support an upper arm of the suspension device, wherein:
	the suspension attachment portion is substantially flat; 
	the bracket body is constructed of a single layer;
	thickness dimensions of a region of the suspension attachment portion of the bracket body and a periphery of the suspension attachment portion are larger than thickness dimensions of a region of the upper arm support portion of the bracket body and a periphery of the upper arm support portion; and
	the thickness dimensions of the region of the upper arm support portion and the periphery of the upper arm support portion are larger than a thickness dimension of another region adjacent to the region of the upper arm support portion and the periphery of the upper arm support portion.


13.	A method for manufacturing a suspension support bracket, the suspension support bracket including a suspension attachment portion configured such that a shock absorber of a suspension device of a vehicle is attached to the suspension attachment portion, the suspension support bracket being substantially flat and constructed of a single layer, the method comprising:
	pressing a single layer serving as a bracket body of the suspension support bracket so that a recessed portion is formed on one surface of a region adjacent to a region serving as the suspension attachment portion and a projecting portion is formed on another surface of the region adjacent to the region serving as the suspension attachment portion
	shaving the single layer after the pressing so as to form a cutting mark portion by cutting the projecting portion of the other surface of the layer and to form thickness dimensions of a region of the suspension attachment portion of the bracket body and a periphery of the suspension attachment portion to be larger than a thickness dimension of another region adjacent to the region of the suspension attachment portion of the bracket body and the periphery of the suspension attachment portion; and
	bending the single layer into a predetermined sectional shape after the shaving to form the suspension support bracket.

14. 	A method for manufacturing a suspension support bracket, the suspension support bracket being configured to support a suspension device of a vehicle, and including a side rail joining portion to be joined to a side rail extending along a fore-and-aft direction of a vehicle body, the method comprising:
	pressing a single layer serving as a bracket body of the suspension support bracket so that a recessed portion is formed on one surface of a region adjacent to a region serving as the side rail joining portion and a projecting portion is formed on another surface of the region adjacent to the region serving as the side rail joining portion, the single layer having an inner surface and an opposite 
	shaving the single layer after the pressing so as to form a cutting mark portion by cutting the projecting portion of the other surface of the single layer and to form thickness dimensions of a region of the side rail joining portion of the bracket body and a periphery of the side rail joining portion to be larger than a thickness dimension of another region adjacent to the region of the side rail joining portion of the bracket body and the periphery of the side rail joining portion, the thickness dimensions are defined by a distance between the inner surface of the single layer and the opposite outer surface of the single layer; and
	bending the single layer into a predetermined sectional shape after the shaving to form the suspension support bracket.

15.	A method for manufacturing a suspension support bracket, the suspension support bracket being configured to support an upper arm of a suspension device of a vehicle, the method comprising:
	pressing a single layer serving as a bracket body of the suspension support bracket so that a recessed portion is formed on one surface of a region adjacent to a region serving as an upper arm support portion and a projecting portion is formed on another surface of the region adjacent to the region serving as the upper arm support portion, the single layer having an inner surface and an opposite outer surface
	shaving the single layer after the pressing so as to form a cutting mark portion by cutting the projecting portion of the other surface of the single layer and to form thickness dimensions of a region of the upper arm support portion of the bracket body and a periphery of the upper arm support portion to be larger than a thickness dimension of another region adjacent to the region of the upper arm support portion of the bracket body and the periphery of the upper arm support portion, the thickness dimensions are defined by a distance between the inner surface of the single layer and the opposite outer surface of the single layer; and
	bending the single layer into a predetermined sectional shape after the shaving to form the suspension support bracket.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616